DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The “and/or” in Tables 2, 4, 6, 9 and 12 should be amended as the respective entries in the tables are either epoxide groups or NH groups, but not both.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, it is unclear from the claim limitations what the Applicant is claiming as the invention given that it is unclear what is, and/or what is not, intended by the recitation of “1.5 epoxide groups per molecular.”  That is, is the limitation directed to the copolymer (as in a copolymeric molecule), or to one or both of the constituent acrylonitrile and butadiene monomers comprising said copolymer, or to something else.
NOTE:  It is significant to note that Tables 2, 4, 6, 9 and 12 disclose the number of epoxide AND/OR NH groups.  Does this imply that the POLYDIS 3610 and 3611 also have NH groups?  Also, the molar amount of the epoxide groups for the 3610 and 3611 compounds are 0.1523 moles, 0.1592 moles, 0.1218 moles 0.0915 moles and 0.1649 moles, which is far less than that claimed (1.5 epoxide groups per molecule). 

Regarding claim 6, it is unclear from the claim limitations what the Applicant is claiming given that it is unclear from the claim language what are the metes and bounds of the storage and loss moduli.  For example, the moduli “at least partly” within the claimed range allows for the moduli to range from 107 Pa to 1015 Pa with the values of 103 Pa to less than 107 Pa irrelevant, where the same could be said for the lower limit of the recited range.

Regarding claim 7, it is unclear from the claim limitations, and in light of the specification (see Table 1 presently disclosed), what the Applicant is claiming given that recitation (b) suggests that the two recited ethers are further chain-extended by a reaction with ANOTHER bisphenol A or F in addition to the one comprising the ether.

Regarding claim 11, it is unclear from the claim limitation what are, and are not, the metes and bounds of the claimed invention given that, for example, assuming that the claimed invention comprises copolymer in the amount of the upper limit (i.e., 98 wt%), it would mean that, if the reaction product and the one or more fillers were present at their respective lower limits, such a combination of proportions would result in the components being present at greater than 100 wt%, which is theoretically impossible.

Claims 14-19 and claim 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 14, it is unclear from the claim limitations what the Applicant is claiming as the invention given that it is unclear what is, and/or what is not, intended by the recitation of “1.5 epoxide groups per molecular.”  That is, is the limitation directed to the copolymer (as a copolymeric molecule), or to one or both of the constituent acrylonitrile and butadiene monomers comprising said copolymer, or to something else.

Regarding claims 14-16, it is unclear from the claim limitations to what recited compound or compounds the 77 g/mol of NH bonds the recited ratio refers.

Regarding claim 17, it is unclear from the claim limitations, and in light of the specification (see Table 1 presently disclosed), what the Applicant is claiming given that recitation (b) suggests that the two recited ethers are further chain-extended by a reaction with ANOTHER bisphenol A or F in addition to the one comprising the ether.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Regarding claim 15, the limitations in their entirety do not further limit the “ratio” limitations of current claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the STRUKTOL POLYDIS 3610 Data Sheet, hereinafter POLYDIS, in view of the HUNTSMAN ARADUR 9506 Data Sheet, hereinafter ARADUR, and in further view of Fujii et al. (US 9783704 B2).

Regarding claim(s) 1-13, POLYDIS teaches, inter alia, teaches adhesives for 1-component systems comprising POLYDIS 3610 nitrile rubber modified epoxy prepolymer based on bisphenol A diglycidyl ether (DGEBA), which said POLYDIS 3610 is identical to that presently disclosed for the presently claimed epoxide-functionalized acrylonitrile/butadiene copolymer having on average more that 1.5 epoxide groups per molecule (current claim 1) as produced via the limitations of current claim 7 (page 6 of POLYDIS).
	In addition, ARADUR teaches latent hardeners such as, inter alia, ARADUR 9506 for one part adhesives providing excellent shelf life and adhesion, and being highly reactive at 100 °C (page 7 of ARADUR), which said ARADUR 9506 is identical to that presently disclosed for the presently claimed reaction product of phthalic anhydride and diethylenetriamine in the ground form (current claim 1), comprising free diethylenetriamine in an amount of 1.5 to 5.9 wt.% (current claim 8), and having the proportions of the presently recited particle size under the presently claimed conditions (current claim 9).
	Further, Fujii teaches a double-sided adhesive tape comprising a substrate and a thermosetting resin layer comprising a rubber-modified epoxy resin and a latent curing agent on both sides of the substrate (abstract), which said curing agent is present 3 to 30 parts by mass per 100 parts by mass of the rubber-modified epoxy resin (column 5, lines 61-64), which overlaps that presently claimed (current claims 11 and 13) and disclosed.
	As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
	Fujii also teaches that a hard filler can be added in an amount of 10-300 parts by mass, which overlaps that presently claimed (current claim 11) and disclosed such as, inter alia, calcium carbonate (current claim 10) towards adjusting thixotropy and viscosity (column 6, line 32 to column 8,line 7).  Fujii discloses that the substrate is, inter alia, a nonwoven fabric (column 2, lines 52-56) 
Given that the combination of the cited prior art teaches an adhesive compositions formed from materials identical to that presently claimed/disclosed, and in proportions identical to that presently claimed/disclosed, it is reasonable to conclude that the adhesives of the prior art would demonstrate the presently claimed properties under the presently claimed conditions as recited in current claims 2-6 and 12.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide the POLYDIS 3610 nitrile rubber modified epoxy prepolymer, the ARADUR 9506 and calcium carbonate filler in the proportions identical to that presently claimed/disclosed based on the curing density of the POLYDIS 3610 nitrile rubber modified epoxy prepolymer, and the thixotropy and viscosity required of the prior art’s intended application as in the present invention.

Claim(s) 14-19 and claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the STRUKTOL POLYDIS 3610 Data Sheet, hereinafter POLYDIS, in view of the HUNTSMAN ARADUR 9506 Data Sheet, hereinafter ARADUR, and in further view of Fujii et al. (US 9783704 B2).

Regarding claim(s) 14-19 and claim 20, POLYDIS/ARADUR/Fujii teach the double-sided adhesive tape comprising a substrate and the adhesive layer as postured in the prior art rejection of claims 1-13 set forth above, to include the substrate being a nonwoven fabric (current claim 20).
In addition, given that the combination of the cited prior art teaches an adhesive compositions formed from materials identical to that presently claimed/disclosed, and in proportions identical to that presently claimed/disclosed, it is reasonable to conclude that the adhesives of the prior art would demonstrate the presently claimed ratio of NH bonds to epoxide groups as recited in current claims 14-16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        11/2/2022